Citation Nr: 0738368	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for dental condition 
secondary to medication for service-connected seizure 
disorder.

3.  Entitlement to an increased rating for residuals of 
direct/indirect right inguinal hernia, postoperative with 
ilioinguinal nerve involvement, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for right inguinal 
hernia scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from June 1972 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and March 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The issue of entitlement to service connection for bilateral 
hearing loss, the issue of entitlement to an increased rating 
for residuals of direct/indirect right inguinal hernia, 
postoperative with ilioinguinal nerve involvement, and the 
issue of an increased rating for right hernia surgery scar 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran did not experience trauma to the teeth during 
service and he does not have a current dental disability due 
to medicine for a service-connected disability.




CONCLUSION OF LAW

Service connection is not warranted for a dental condition, 
including as secondary to service connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for his dental claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).   As explained below, the Board 
has determined that service connection is not warranted for a 
dental condition.  Consequently, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to those elements.

In March 2002, prior to the June 2003 adjudication of the 
veteran's dental claim, the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's service medical records 
have been obtained.   The veteran's VA treatment records 
regarding his teeth have also been obtained.  The veteran has 
been provided a VA medical examination relating to his claim.  
The veteran has submitted private medical evidence in support 
of his claim.  Furthermore, the veteran provided testimony 
before the undersigned Veterans Law Judge in July 2005.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.   Neither the veteran nor his representative has 
indicated that there is any additional obtainable evidence 
that should be obtained to substantiate the claim decided 
below.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).  While 38 C.F.R. § 3.310(b) 
as stated here was added to the regulation effective October 
10, 2006, it does not change the existing law, it merely puts 
into the regulation the existing case law.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (Service connection is 
permitted for aggravation of a non-service-connected 
disability caused by a service-connected disability).

History and Analysis

On his claim received in December 2001, and at his hearing in 
July 2005, the veteran reported that the VA was no longer 
providing him with dental care.  The veteran stated that he 
has periodontal disease and that he believes that he has a 
teeth and gum condition which is due to Dilantin and 
Tegretol, the medications he has been prescribed for his 
service-connected seizure disorder.  The veteran asserted 
that he should be granted service connection for his dental 
condition so that he can once again receive VA dental care.

Initially, the Board notes that the service medical records 
show dental treatment, but do not show that the veteran 
experienced any in-service trauma to the teeth.  
Additionally, the veteran does not claim that he had any 
trauma to his teeth during service.  The significance of 
establishing service connection for a dental condition, on 
the basis of service trauma, is that a veteran will be 
eligible to receive perpetual VA dental care for the 
condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. 
§ 17.161(c).  

While the veteran has asserted that his dental condition is 
due to the medications he takes for his service-connected 
seizure disorder, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

The VA medical records dated prior to the veteran's December 
2001 claim do reveal that the veteran's dental condition was 
monitored by VA prior to October 2001 due to his taking the 
medication phenytoin (Dilantin).  However, the record does 
not indicate that the veteran experienced any dental 
disability due to the Dilantin, and the record does not 
indicate that the veteran has been prescribed Dilantin since 
prior to his December 2001 claim.  

The post service medical evidence do not indicate that the 
veteran's medications for his service-connected disabilities 
cause or aggravate a dental condition.  Not only is there no 
medical evidence supporting the veteran's claim, but there is 
medical evidence against his claim.  When examined by VA in 
March 2006, the examiner stated that the veteran had normal, 
healthy teeth.  He attributed the veteran's complaints of 
bleeding gums and sensitive teeth to a lack of dental 
hygiene.  The examiner stated that the veteran had no 
hyperplasia of the gingiva, as would be expected since the 
veteran discontinued Dilantin therapy many, many years ago.  
The VA examiner was of the opinion that the veteran does not 
have any dental condition due to medication for a service-
connected disorder.  

Since the medical evidence does not indicate that the veteran 
has any dental disability due to VA medical treatment the 
veteran is not entitled to service connection for a dental 
disability under 38 U.S.C.A. § 1151 (West 2002).  (Where a 
veteran suffers additional disability as a result of VA 
medical treatment, and there is fault on the part of the VA 
treatment, then compensation shall be awarded in the same 
manner as if the additional disability were service-
connected).

Since there is no competent medical evidence showing that the 
veteran has a current dental disability that is related to 
treatment for a service-connected disability, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim and that service connection for a dental 
condition as secondary to medication for a service-connected 
seizure disorder is not warranted.


ORDER

Entitlement to service connection for dental condition 
secondary to medication for service-connected seizure 
disorder is denied.


REMAND

A December 16, 2002 VA outpatient record notes that the 
veteran underwent a VA audiology evaluation in 1999.  A copy 
of this evaluation report is not of record and has not been 
requested.  This record is pertinent to the veteran's claim 
and should be obtained.  See 38 C.F.R. § 3.159(c)(2).  
Additionally, the claims files do not contain any VA 
audiology examination reports which provide the veteran's 
speech recognition scores or the veteran's hearing thresholds 
at each of the required frequencies.  In December 2005, the 
veteran's hearing loss claim was remanded by the Board for a 
VA audiological opinion.  The Board notes that the July 2006 
opinion obtained was based on incomplete medical records.  
Accordingly, a new VA audiometric examination and opinion 
should be obtained after the missing medical evidence is 
attached to the veteran's claims files and reviewed by the VA 
examiner.

The Board notes that the veteran had previously perfected 
appeals for increased ratings for his postoperative right 
hernia residuals and his postoperative right hernia surgery 
scar in January 2003.  However, in April 2003 the veteran 
withdrew these appeals.  The veteran submitted his current 
claims for increased ratings for these disabilities in 
December 2004.  The Board notes that since December 2004 the 
veteran has not been issued a statement of the case or a 
supplemental statement of the case which provides the veteran 
the laws and regulations pertinent to increased ratings for 
these disabilities.  A new supplemental statement of the 
case, which provides all pertinent laws and regulations, 
including 38 C.F.R. §§ 4.114, 4.118, 4.124a, Diagnostic Codes 
7338, 7801-7805, 8530, must be provided to the veteran.
 
With regard to the claim for an increased rating for 
residuals of direct/indirect right inguinal hernia, 
postoperative with ilioinguinal nerve involvement, the record 
reveals that the veteran has been treated in a VA pain clinic 
and that he has received frequent nerve blocks for treatment 
of right inguinal area pain.  At the July 2005 hearing the 
veteran reported that he had lost time from work due to his 
right groin pain.  An August 2005 VA outpatient treatment 
record notes that the veteran frequently missed work due to 
right groin pain.  It is the Board's judgment that the RO 
must contact the veteran to determine if he has any 
additional evidence that is relevant to the question of 
whether his postoperative residuals of right hernia-surgery 
have caused marked interference with employment (e.g., 
records and/or a statement from employer).  Following 
completion of the above development and the readjudication of 
the claims on appeal, the RO should refer the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for consideration of an extraschedular 
evaluation for the veteran's service-connected post-operative 
residuals of a right inguinal hernia.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.

The Court has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
veteran has not been sent the required notice with respect to 
his hearing loss claim or his postoperative hernia scar 
claim.  The veteran has also not been provided an explanation 
as to the information or evidence needed to establish 
disability ratings and effective dates for the claim on 
appeal, as outlined in Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2007), to include a description of the 
information and evidence necessary to 
substantiate his claim for service 
connection for bilateral hearing loss as 
well as the information and evidence 
necessary to substantiate his claims for 
increased ratings for postoperative right 
hernia scar and for residuals of 
direct/indirect right inguinal hernia, 
postoperative with ilioinguinal nerve 
involvement.  The notice should include 
notice that the veteran should submit any 
pertinent evidence in his possession.  The 
letter should inform the veteran of which 
portion, if any, of the evidence is to be 
provided by the veteran and which part, if 
any, the VA will attempt to obtain on 
behalf of the veteran.  This letter should 
also provide an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for the claims on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain the veteran's VA audiological 
evaluation reports dated from January 1999 
to present.

3.  Obtain the veteran's outpatient 
treatment records dated from February 2006 
to present.

4.  When the copies of the veteran's VA 
audiological evaluation reports have been 
obtained, schedule the veteran for a VA 
audiological examination to ascertain the 
nature, extent, and etiology of the 
veteran's bilateral hearing loss.  It is 
imperative that the claims files be made 
available to and reviewed by the examiner 
in connection with the examination, 
including the December 16, 2002 VA 
audiology outpatient record.  The examiner 
should determine whether the veteran has 
bilateral hearing loss and if so, whether 
it is at least as likely as not (more than 
50 percent probability) related to 
service.  Detailed reasons and bases for 
all opinions should be provided.

5.  Request that the veteran provide 
documentation indicating that he has lost 
time from work due to residuals of 
direct/indirect right inguinal hernia, 
postoperative, with ilioinguinal nerve 
involvement.

6.  After obtaining information regarding 
the veteran's claim that his service-
connected postoperative residuals of a 
right inguinal hernia affecting his 
employment, if any, the RO should refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service for consideration of 
whether an extraschedular evaluation is 
warranted for the veteran's service-
connected residuals of direct/indirect 
right inguinal hernia, postoperative, with 
ilioinguinal nerve involvement.  See 38 
C.F.R. § 3.321(b)(1) (2007).

6.  When the above actions have been 
accomplished, readjudicate the veteran's 
claims and issue a supplemental statement 
of the case and afford the veteran the 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
list all pertinent laws and regulations, 
including 38 C.F.R. §§ 3.321(b)(1), 4.114, 
4.118, 4.124a, Diagnostic Codes 7338, 
7801-7805, 8530.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


